ORDER
This matter having come before the Court on the Joint Petition of the Petitioner and Respondent to place the Respondent on inactive status and Respondent’s Affidavit which accompanied the Petition, the Court having considered the Petition and the Affidavit, it is this 5th day of June, 2006,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Norman H. Katz, be, and he is hereby placed on inactive status pending further Order of this Court; and it is further,
*224ORDERED, that the Clerk of this Court shall strike the name of Norman H. Katz from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund to the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16—773(d).